

116 HR 341 IH: Ensuring Telehealth Expansion Act of 2021
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 341IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mr. Williams of Texas introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make permanent certain telehealth flexibilities established in response to COVID–19.1.Short titleThis Act may be cited as the Ensuring Telehealth Expansion Act of 2021.2.Making permanent certain telehealth flexibilities established in response to COVID–19(a)Exemption for telehealth services(1)In generalSubparagraph (E) of section 223(c)(2) of the Internal Revenue Code of 1986 is amended by striking In the case of plan years beginning on or before December 31, 2021, a plan and inserting A plan. (2)Certain coverage disregardedClause (ii) of section 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking (in the case of plan years beginning on or before December 31, 2021).(b)Increasing Medicare telehealth flexibilitiesSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end the following new paragraph:(9)Waiver authorityThe Secretary may waive any requirement of this subsection if determined appropriate by the Secretary..(c)Enhancing Medicare telehealth services for federally qualified health centers and rural health clinics; Eliminating special payment rule for such services(1)In generalParagraph (8) of section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended to read as follows:(8)Enhancing telehealth services for federally qualified health centers and rural health clinics(A)In generalWith respect to services furnished on or after the first day of the emergency period described in section 1135(g)(1)(B), the Secretary shall pay for telehealth services that are furnished via a telecommunications system by a Federally qualified health center or a rural health clinic to an eligible telehealth individual enrolled under this part notwithstanding that the Federally qualified health center or rural clinic providing the telehealth service is not at the same location as the beneficiary.(B)Payment(i)In generalA telehealth service furnished by a rural health clinic or a Federally qualified health center serving as a distant site to an individual shall be deemed to be so furnished to such individual as an outpatient of such clinic or center (as applicable) for purposes of section 1861(aa) and payable as a rural health clinic service or Federally qualified health center service (as applicable) under section 1833(a)(3) or under the prospective payment system established under section 1834(o) (as applicable).(ii)Treatment of costs for FQHC PPS calculations and RHC AIR calculationsCosts associated with the delivery of telehealth services by a Federally qualified health center or rural health clinic serving as a distant site pursuant to this paragraph shall be considered allowable costs for purposes of the prospective payment system established under section 1834(o) and any payment methodologies developed under section 1833(a)(3), as applicable.(C)DefinitionsFor purposes of this subsection—(i)the term distant site includes a Federally qualified health center or rural health clinic that furnishes a telehealth service to an eligible telehealth individual; and(ii)the term telehealth services includes a rural health clinic service or Federally qualified health center service that is furnished using telehealth to the extent that payment codes corresponding to services identified by the Secretary under clause (i) or (ii) of paragraph (4)(F) are listed on the corresponding claim for such rural health clinic service or Federally qualified health center service..(2)Conforming amendmentSection 1834(m)(2)(A) of the Social Security Act (42 U.S.C. 1395m(m)(2)(A)) is amended by striking Subject to paragraph (8), the and inserting The. (3)Effective dateThe amendments made by this subsection shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).(d)Waiver of requirements for face-to-Face visits between home dialysis patients and physiciansSection 1881(b)(3)(B)(iii) of the Social Security Act (42 U.S.C. 1395rr(b)(3)(B)(iii)) is amended by striking during the emergency period described in section 1135(g)(1)(B) and inserting during any period beginning on or after the first day of the emergency period described in section 1135(g)(1)(B). (e)Use of telehealth To conduct face-to-Face encounter prior to recertification of eligibility for hospice careSection 1814(a)(7)(D)(i)(II) of the Social Security Act (42 U.S.C. 1395f(a)(7(D)(i)(II)) is amended by striking during the emergency period described in section 1135(g)(1)(B) and inserting during any period beginning on or after the first day of the emergency period described in section 1135(g)(1)(B).(f)Encouraging use of telecommunications systems for home health servicesSection 3707 of the CARES Act (Public Law 116–136) is amended by striking during the emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)) and inserting on or after the first day of the emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)).3.Nonapplication of originating site requirements with respect to telehealth services under Medicare programSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)) is amended—(1)in clause (i), by inserting before paragraphs (5), (6), and (7) the following: clause (iii) and; and(2)by adding at the end the following new clause:(iii)Nonapplication of originating site requirementsBeginning on the first day of the emergency period described in section 1135(g)(1)(B), the term originating site means any site at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system..4.Report by Comptroller GeneralNot later than 5 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the successes and limitations of implementing the statutory provisions amended by sections 2 and 3, including—(1)details of any savings or costs to the Federal Government that are attributable to the implementation of such provisions; and(2)an analysis of how the implementation of such provisions have impacted rural hospitals.